Interim Decision #1937

MATTER or MASTERS
In Visa Petition Proceedings
A-14096410
Decided by District Director January 22, 1969
Since beneficiary, an outstanding professional tournament golfer, is a person
of exceptional ability in the arts, she is accorded preference classification
under section 203(a) (3) of the Immigration and Nationality Act, as
amended.

The petition seeks to classify the beneficiary as a preference
immigrant under section 208(a) (3) of the Immigration and Nationality Act, s amended, either as a member of the professions

within the meaning of section 101 (a) (32) of the Act, or upon the
basis of her exceptional ability as a professional tournament
golfer.
The beneficiary is a citizen of Australia, born October 24, 1934,
in Australia. She intends to engage in her calling as • a. professional tournament golfer in the United States.
A certification pursuant to section 212(a) (14) of the Act, as
amended, has been issued by the Department of Labor.
Section 203 (a) (8) of the Act, as amended, provides for the
availability of visas to qualified immigrants who are members of

the professions, or who because of their exceptional ability in the
sciences or the arts, will substantially benefit prospectively the
national economy, cultural interests or welfare of the United
States.
Section 101 (a) (32) of the Act, as amended, defines the term
"profession." However, no definition of the terms "arts" or "sciences" is contained within the Act. The term "profession" is defined as including, but not being limited to architects, engineers,
lawyers, physicians, surgeons and teachers in elementary or secondary schools, colleges, academies or seminaries.
It has been held consistently that recognition as a member of
the professions normally requires the successful completion of a

course of education on the college or university level, culminating

125

Interim Decision #1937
in the attainment of a specific degree or diploma. The attainment
of such degree or diploma or the equivalent in specialized experience is usually the minimum requirement for entry into the occupation. As golf and other sports do not require high acadeniic or
mental preparation but primarily physical dexterity, enhanced by
training and experience, it is concluded that the beneficiary, a
professional tournament golfer, is not a member of the professions within the meaning of section 101 (a) (32) of the Act.
Science is defined in Webster's New Collegiate Dictionary as
"(1) Knowledge obtained by study and practice. (2) Any department of systemitized knowledge." It is clear that sports do not
fall within these definitions. Art is defined as "(I) Skill in performance acquired by experience, study. or observation • knack."
Modern English Usage, by Fowler, includes in the definition of
artiste, a professional singer, dancer, or other public performer
and states that when an artiste makes his occupation into a fine
art, he becomes an artist.
It has been determined that professional tournament golfers
are basically entertainers and may be included within the arts, in
the sense that the term is used in section 203 (a) (3) of the Act,
as amended, if such golfers have the exceptional ability required
by that section. Professional tournament golfers entertain thousands of paying spectators at the golf courses and literally millions of viewers who watch tournament action on television during weekends.
Title 3, Code of Federal Regulations, Part 204.2(f) provides
that: "if the alien's eligibility is based on a claim of exceptional
ability in the sciences or the arts, documentary evidence supporting the claim must be submitted by the petitioner. Such evidence
may attest to the universal acclaim and either the national or international recognition accorded to the alien; that he has received
a nationally or internationally recognized prize or award, or won
a nationally or internationally recognized competition for excellence for a specific product or performance or for outstanding
achievements ; or that he is a member of a national or international association of persons which maintains standards of membership recognizing outstanding achievements, judged by recognized national or international experts in a specific discipline or
field of endeavor."
Evidence in the form of newspaper clippings, professional
tournament brochures, and a letter from the President of the Ladies Professional Golf. Association of the United States, of which
the alien is a member, establishes that the beneficiary has won

126

Interim Decision #1987
major professional golf tournaments in the United States, Canada, Australia, New Zealand, and South Africa. She has competed against the best women golfers in the world. During 1967

she was the tenth highest money winner among professional
women golfers competing in the United States.
The evidence submitted establishes that the beneficiary is a
person of exceptional ability in the art of playing professional
tournament golf who will substantially benefit prospectively the
national economy of the United States.
ORDER: It is ordered that the petition to classify the status of
Margaret Ann Masters as a preference immigrant under section
203 (a) (3) of the Immigration and Nationality Act, as amended,
be and is hereby approved.

127

